Citation Nr: 0639733	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In October 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

A motion to advance this case on the docket was granted by 
the Board in December 2006.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to either 
claim is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005) or 38 C.F.R. § 3.159 (2006).


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran maintains that he has bilateral hearing loss and 
tinnitus due to exposure to acoustic trauma in service.  At 
the October 2006 Travel Board hearing, the veteran maintained 
that he was exposed to loud noise from gliders and C47 planes 
during service.  He also indicated that during World War II 
he was exposed to bombs and gun fire.  He recalled on one 
occasion only being a quarter of a mile away from a bomb 
explosion; he believed the ringing in his ears had its onset 
after this particular bomb explosion.  He denied that he was 
exposed to loud noise prior to or after service.  He 
maintained that he was seen for complaints of hearing loss by 
Dr. K. one or two months after his discharge from service and 
that he had been issued hearing aides at that time.  

The veteran's service medical records do not show that he was 
treated for complaints involving his hearing during service, 
or that a diagnosis of hearing loss or tinnitus was rendered.  
The service separation examination in January 1946 showed 
essentially normal findings where the veteran's hearing 
acuity on whispered voice testing was 15/15 bilaterally.  
Audiometric testing was not conducted.

While the service medical records do not show that the 
veteran had a hearing disability or tinnitus during service, 
his essential contention is that he was exposed to noise 
during service, and that his hearing disabilities resulted 
from such exposure.  The veteran is competent to describe his 
exposure to loud sounds, and he is also competent to testify 
as to his experience of ringing in the ears in service and 
after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation).  The Board has no basis to question the 
veteran's credibility.  In addition, the Board notes that the 
veteran's DD Form 214 shows that he received the Glider Badge 
and he participated in campaigns in New Guinea and Luzon 
during World War II, which
is consistent with the veteran's claim of noise exposure.  
Therefore, the Board concedes that the veteran was exposed to 
loud noise in-service.

VA treatment records initially note bilateral sensorineural 
hearing loss in May 2000 and subsequent issuance of hearing 
aides in January 2001.  The veteran was afforded a VA 
audiological examination in May 2005.  Audiometric testing 
revealed that the veteran has a bilateral hearing loss 
disability for VA compensation purposes.  The examiner noted 
that the pure tone test results showed an essentially 
bilateral moderate to profound sensorineural hearing loss.  
The examiner did not dispute the veteran's contention that he 
currently experienced tinnitus.  The examiner referenced the 
1946 whispered hearing test and explained that whispered 
hearing results did not rule out high frequency hearing loss, 
and therefore, early changes in high frequency hearing levels 
could not be completely ruled out.  The examiner added, 
however, that the current degree of hearing loss, asymmetric 
hearing loss configuration, and significantly poor speech 
recognition results in the right ear were not consistent with 
the history of military noise exposure.  The examiner 
observed that the veteran's military noise exposure was 59 
years ago, and indicated that the veteran had a documented 
civilian history as an iron worker, and probable presbycusis 
effects in later years.  The examiner therefore opined that 
it was as least as likely as not that early changes in 
hearing as a result of military noise exposure could have 
occurred; however, due to the time since the veteran's 
military noise exposure, his civilian history, and the 
asymmetric findings in the right ear, the etiology of hearing 
loss was questionable.  

While the VA examiner was ambivalent as to the etiology of 
the veteran's current hearing loss, she acknowledged that 
whispered hearing tests did not completely rule out high 
frequency hearing loss.  She also indicated that it was as 
least as likely as not that at least early changes in the 
veteran's hearing were a result of his military noise 
exposure.  Therefore, the Board finds that the evidence is at 
least in equipoise as to whether a portion of the veteran's 
current bilateral hearing loss is related to his active 
service.  The Board further observes that the degree of 
hearing disability over and above the degree of hearing 
disability existing due to the veteran's service, if  any, is 
unknown, and for that matter, whether any current hearing 
loss attributable to service constitutes a hearing loss 
disability as defined by VA is not clear.  All reasonable 
doubt is resolved in favor of the veteran.  Accordingly, 
service connection for a bilateral hearing loss disability is 
warranted.  

As for the veteran's tinnitus claim, the VA examiner observed 
that the record did not document tinnitus effects.  The VA 
examiner opined that given the veteran's additional history 
of civilian noise exposure, and current asymmetric hearing 
loss findings, it was not as least as likely as not that the 
tinnitus was a result of military noise exposure.  The Board 
notes that the veteran stressed at his hearing that he only 
belonged to the Iron Workers Union and that he actually 
worked as a "sheeter," which reportedly did not expose him 
to loud noise.  The VA examination report indeed shows that 
the veteran denied a history of civilian and/or recreational 
noise exposure and that the examiner only noted in passing 
that an August 2004 evaluation indicated that the veteran 
worked as an iron worker.  The VA examination report does not 
reflect that the VA examiner discussed this discrepancy with 
the veteran.  Consequently, the VA examiner's opinion may 
rest on an inaccurate factual premise thereby lessening its 
probative value.  Therefore, the Board finds that the 
evidence is at least in equipoise on whether the veteran was 
exposed to loud noise after service; therefore, all 
reasonable doubt is resolved in favor of the veteran.  In 
light of the veteran's noise exposure in service, and the 
veteran's uncontested contention that he currently 
experiences tinnitus, the Board finds that service connection 
for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


